Pee, Curiam:.
Conceding, without deciding, that, under authority of Odum v. Clark, 146 N. C., 544, 60 S. E., 513, and the evidence appearing of record, the court erroneously directed an answer to the fifth issue, nevertheless, unless there were error also in respect to the third or fourth issue, which has not been made to appear, a new trial would avail the plaintiffs nothing.
*354Tbe validity of tbe intervener’s mortgage, duly executed and registered in Chesterfield County, S. C., and also registered in Beaufort County, N. C., is supported by wbat is said in Hornthal v. Burwell, 109 N. C., 10, 13 S. E., 721, and 5 R. C. L., 399.
No error.